PROSPECTUS SUPPLEMENT EXHIBIT 99.1 (To Prospectus dated March 11, 2009) REGISTRATION NO.333-37980 1,000,000,000 Depositary Receipts Market 2000+ HOLDRS (SM) Trust This prospectus supplement supplements information contained in the prospectus dated March 11, 2009 relating to the sale of up to 1,000,000,000 depositary receipts by the Market 2000+ HOLDRS Trust. The share amounts specified in the table in the “Highlights of Market 2000+ HOLDRS” section of the base prospectus shall be replaced with the following: Name of Company1 Ticker Share Amounts Primary Trading Market Alcatel-Lucent ALU 0.7808 NYSE American International Group, Inc. AIG 0.1000 NYSE AOL Inc. AOL 0.1818 NYSE AstraZeneca PLC * AZN 4.0000 NYSE AT&T Inc. T 11.5603 NYSE BP p.l.c. * BP 3.0000 NYSE Bristol-Myers Squibb Company BMY 3.0000 NYSE Brocade Communications Systems, Inc. BRCD 0.0552 NASDAQ BT Group plc BT 2.0000 NYSE CBS Corporation Class B CBS 1.5000 NYSE Cisco Systems, Inc. CSCO 3.0000 NASDAQ Citigroup Inc. C 3.0000 NYSE Comcast Corporation CMCSA 2.9115 NASDAQ Dell Inc. DELL 5.0000 NASDAQ Deutsche Telekom AG * DT 5.0000 NYSE Discover Financial Services DFS 1.0000 NYSE Eli Lilly and Company LLY 2.0000 NYSE EMC Corporation EMC 2.0000 NYSE LM Ericsson Telephone Company * ERIC 1.8000 NASDAQ Exxon Mobil Corporation XOM 4.0000 NYSE France Telecom * FTE 2.0000 NYSE General Electric Company GE 3.0000 NYSE GlaxoSmithKline plc GSK 3.0000 NYSE (continued on following page) 1 On January 27, 2010, the merger of Sun Microsystems Inc. and Oracle Corporation became effective.As a result, Sun Microsystems Inc. will no longer be an underlying constituent of the Market 2000+ HOLDRS Trust.In connection with the merger, Sun Microsystems Inc. shareholders will receive $9.50 in cash for each share of Sun Microsystems Inc.The Bank of New York Mellon will receive $9.50 in cash for the 1 share of Sun Microsystems Inc. per 100 share round-lot of Market 2000+ HOLDRS. Name of Company Ticker Share Amounts Primary Trading Market Hewlett-Packard Company HPQ 4.0000 NYSE The Home Depot, Inc. HD 4.0000 NYSE Intel Corporation INTC 2.0000 NASDAQ International Business Machines Corporation IBM 2.0000 NYSE JDS Uniphase Corporation JDSU 0.2500 NASDAQ Johnson & Johnson JNJ 4.0000 NYSE LSI Corporation LSI 0.2379 NYSE Medco Health Solutions, Inc. MHS 0.7236 NYSE Merck & Co., Inc. MRK 3.0000 NYSE Microsoft Corporation MSFT 6.0000 NASDAQ Morgan Stanley MS 2.0000 NYSE Nippon Telegraph and Telephone Corporation * NTT 3.0000 NYSE Nokia Corp. * NOK 4.0000 NYSE Novartis AG * NVS 5.0000 NYSE Oracle Corporation ORCL 4.0000 NASDAQ Pfizer Inc. PFE 4.0000 NYSE Qwest Communications International Inc. Q 4.0000 NYSE Sony Corporation* SNE 2.0000 NYSE Syngenta AG SYT 1.0386 NYSE Texas Instruments Incorporated TXN 3.0000 NYSE The Coca-Cola Company KO 3.0000 NYSE The Travelers Companies TRV 0.1716 NYSE Time Warner Cable Inc. TWC 0.5020 NYSE Time Warner Inc. TWX 2.0000 NYSE TOTAL S.A. * TOT 4.0000 NYSE Toyota Motor Corporation * TM 2.0000 NYSE Verizon Communications, Inc. VZ 4.0000 NYSE Viacom Inc. Class B VIA.B 1.5000 NYSE Vodafone Group Public Limited Company * VOD 4.3750 NYSE Wal-Mart Stores, Inc. WMT 4.0000 NYSE Zimmer Holdings, Inc. ZMH 0.3000 NYSE *The securities of this non-U.S. company trade in the United States as American depositary receipts. The share amounts listed in the table above reflect all previous stock splits, dividends and business combination transactions. The date of this prospectus supplement is February 2, 2010.
